Citation Nr: 0820281
Decision Date: 06/20/08	Archive Date: 10/09/08

	)	DATE JUN 20 2008
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  

2.  Entitlement to service connection for the cause of the veterans death.  



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel




INTRODUCTION

The veteran served on active duty with the United States Navy (USN) from March 1966 to February 1970, and from January 1976 to May 1979, to include active duty in the Republic of Vietnam (RVN).  He was awarded the Combat Action Ribbon.  The appellant is the veterans surviving spouse.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2005 rating decision of the RO.  

In August 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Haas v. Nicholson, 20 Vet App 573 (2007), that reversed a decision of the Board of Veterans' Appeals (Board) that denied service connection for disabilities claimed as a result of exposure to herbicides.  

On September 21, 2006, the Secretary of Veterans Affairs imposed a stay at the Board on the adjudication of claims affected by Haas.  The specific claims affected by the stay include those involving claims based on herbicide exposure in which the only evidence of exposure is the receipt of the Vietnam Service Medal or service on a vessel off the shore of Vietnam.  

In this appeal, as service personnel records show that the veteran was authorized to wear the Republic of Vietnam Service Medal, Republic of Vietnam Campaign Medal with Device and CAR, and as the veteran did not allege, during his lifetime, that he had served on a vessel off the shores of RVN, the Board is able to address the appellants claims without imposing the court-ordered stay.  Id.  

The issue of service connection for the cause of the veterans death is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.  


FINDINGS OF FACT

1.  The veteran was awarded a total disability evaluation based on individual unemployability due to service-connected disability (TDIU), effective on  September 30, 2002.  

2.  The veteran is shown to have died in XX, 2005 as the result of cardiorespiratory distress due to sepsis and fulminant right lung pneumonia.  

3.  The veteran is not shown to have been entitled to receive compensation based on total compensation rating for a period of 10 years or more immediately preceding his death on the basis of identified CUE or newly found service medical records.  


CONCLUSION OF LAW

The claim for Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318 must be denied by operation of law.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  Such notice must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also provide notice as to veteran status, assignment of a rating, and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  


Duty to Notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.  The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal. Id.  

In letters, issued in July and August 2005 and March 2007, VA provided the appellant with notice on the Pelegrini II VCAA elements of her claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318.  The letters did not explicitly tell the appellant to submit all relevant evidence in her possession.  The letters, however, did tell her to let VA know of any evidence she thought would support her claim, that it was her responsibility to make sure that VA received all requested records not in the possession of a Federal entity, and told her where to send what we need[ed].  

In addition, the Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a March 2007 letter, VA informed the appellant of the elements enunciated in Dingess.  

In Pelegrini II, the United States Court of Appeals for Veterans Claims (Court) also held that VCAA notice should be given before an initial agency of original jurisdiction (AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The veteran was provided pre-adjudication notice via the July 2005 letter.  Id. 


Duty to Assist

Regarding VA's duty to assist the veteran with her claim for DIC benefits pursuant to the provisions of 1318, the claims file includes all known available relevant evidence needed to adjudicate the instant claim.  

Moreover, with respect to the instant claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318, the disposition is based on the law, not the facts.  Thus, there is no duty to assist as the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim adjudicated upon the merits in the decision hereinbelow.  Thus, adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


II.  Factual Background & Law and Regulations: DIC under the provisions of 38 U.S.C.A. § 1318

The appellant has not made any specific contentions regarding entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  The appellant filed her claim in March 2005.  The veteran was in receipt of TDIU rating benefits beginning on September 20, 2002 until his untimely demise in February 2005.  The veteran was assigned the TDIU rating in an April 2003 rating action.  

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318.  

The current VA regulations define "entitled to receive" as meaning that the veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied:  (1) The veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified [ten years in this case] but for clear and unmistakable error committed by VA in a decision on a claim filed during the veteran's lifetime; or (2) Additional evidence submitted to VA before or after the veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total compensation rating retroactively in accordance with 38 C.F.R. §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified [ten years in this case];or (3) At the time of death, the veteran had a service-connected disability that was continuously rated totally disabling by VA for the period specified [ten years in this case], but was not receiving compensation because of certain specified conditions.  See 38 C.F.R. § 3.22(b).  

The Board notes that 38 C.F.R. § 3.22 was amended during the pendency of this appeal.  The Board does not outline the version of 38 C.F.R. § 3.22(b) in effect at the time of the filing of the claim, as the current version clarifies and provides additional meanings of "entitled to receive," and the analysis of this case would not be different under prior version.  See 70 Fed. Reg. 72220 (Dec. 2, 2005).  

The pertinent case law has also held that "hypothetical entitlement" consideration for DIC benefits under 38 U.S.C.A. § 1318 was allowable for claims filed prior to January 21, 2000, i.e., the effective date of the VA regulation prohibiting "hypothetical entitlement."  See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005). The appellant's claim for DIC under the provisions of 38 U.S.C.A. § 1318 was received five years after said date.  

It is the defined and applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  

By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  


III. Analysis

While the veteran is found to have been entitled to receive compensation based on a TDIU rating at the time of his demise in January 2005, a period of at least 10 years immediately preceding death had not elapsed.  As noted, by an April 2003 rating action, TDIU benefits were established, effective beginning on September 30, 2002.  In addition, the veteran was not rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death; nor was the veteran a former prisoner of war.  

The Board, in considering whether the veteran was "entitled to receive" a total rating for a period of 10 years, must address the definition of "entitled to receive" under 38 C.F.R. § 3.22.  The appellant does not assert that any previous RO decision involved CUE, that there are newly discovered service medical records in this case, or that the veteran was receiving his total compensation rating (but not for 10 years) prior to his death.  Therefore, the provisions of 38 C.F.R. § 3.22(b)(3) are not applicable.  

As the veteran is shown to have neither received, nor been entitled to receive, a total compensation rating for at least 10 years immediately preceding death, DIC under the provisions of 38 U.S.C.A. § 1318 are not payable under the law in this case.  


ORDER

The claim for DIC under the provisions of 38 U.S.C.A. § 1318 is denied.  



REMAND

The Board finds that, prior to final appellate review of the appellants claim OF service connection for the cause of the veterans death, additional substantive and procedural development must be undertaken.  


A.  Substantive Development

The appellant's main contention is that PTSD, the veterans sole-service-connected disability, evaluated as 70 percent disabling, caused additional stress on his heart, which, in turn, contributed to the cause of death-here, cardiorespiratory arrest.  (see, VA Form 9, Substantive Appeal, received by the RO in January 2006).  

In the alternative, a theory that the veterans fulminant right lung pneumonia, which led to respiratory failure and sepsis, along with his COPD, were caused by his exposure to Agent Orange and asbestos during active duty in the RVN and service aboard the Harnett County LST 821 has been raised.  (See, December 2004 VA outpatient report, reflecting that the veteran gave a history of having been exposed to Agent Orange and asbestos while serving in the RVN and Harnett County LST 821, respectively).  

A January 2005 death certificate reveals that the immediate cause of the veteran's death was cardiorespiratory arrest due to, or as a consequence of, sepsis and fulminant right lung pneumonia.  An autopsy was not performed (see, January 2005 Certificate of Death).  

The terminal emergency hospital room report, dated in January 2005, shows that the veterans died from acute fulminate right lung pneumonia, which led to respiratory failure and septic shock sepsis.  This report also contained an assessment of COPD.  (see, January 2005 terminal emergency room hospital report, prepared by St. Francis Heart Hospital, Tulsa, Oklahoma).  

The service medical records from both periods of the veterans active service include, but are not limited to, February 1970 and October 1972 service separation and re-enlistment examination reports, respectively, which are entirely devoid of any subjective complaints or clinical findings of any cardiovascular or pulmonary pathology.  

The veterans heart, lungs and chest, were all reported as normal; chest X-rays were also listed as WNL.  (See, February 1970 and October 1972 service separation and re-enlistment examination reports, respectively).  

On a February 1972 Report of Medical History, the veteran denied having any pain or pressure in his chest, shortness breath, chronic cough, palpitation or pounding heart, and heart trouble.  (see, October 1972 Report of Medical History).  

The veterans DD 214 from his first period of active with the United States Navy reflects that he was awarded the Republic of Vietnam Campaign Medal with Device and Vietnam Service Medal.  

That same DD214 also reflects that the veteran served on the USS Harnett CTY (LST 821), and that his military occupational specialist was an engine mechanic, a MOS that is consistent with asbestos exposure aboard United States Navy ships.  See, M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  


	Cause of Death-criteria/ Agent Orange criteria

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2007).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See, 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and has a disease listed in 38 C.F.R. § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

The last date on which such veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

As the veteran served in the Republic of Vietnam-as evidenced from his receipt of the Vietnam Campaign Medal with Device (1960-)-his exposure to Agent Orange is presumed.  Id.  

The diseases listed at § 3.309(e) do not, however, include cardiorespiratory arrest, sepsis or fulminant right lung pneumonia.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (June 12, 2007).  

Notwithstanding the foregoing presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability or death is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113 and 1116 (West 2002), and 38 C.F.R. § 3.303 (2007).  

In light of the foregoing, the Board finds that the RO must initially address the question of whether the veteran's death was causally related to herbicide or asbestos exposure in service in resolving the current appeal.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 


B.  Procedural Development

The United States Court of Appeals for Veterans Claims (Court) recently determined in Hupp v. Nicholson, 21 Vet. App. 342 (2006) that, upon adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a veteran is shown to have been service connected for a disability during his or her lifetime.  

The Court concluded that, in general, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  

While VA issued letters to the appellant in July and August 2005 and March 2007, regarding her claim of service connection for the cause of the veteran's death, they did not list PTSD as one of the conditions for which the veteran was service-connected during his lifetime, as promulgated in Hupp.   

In addition, upon remand, the appellant should be provided with a VCAA notification letter that complies with Hupp.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and ensure compliance with all notice and assistance requirements set forth in VCAA by issuing the appellant an additional notification letter.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159) (2007).

This VCAA letter must specifically include an explanation as to the information or evidence needed to establish a claim for service connection, as outlined by the Court in Hupp v. Nicholson, 21 Vet. App. 342 (2006).  Specifically, it must include : (1) a statement of the condition for which the veteran was service-connected at the time of his death (i.e., PTSD); (2) an explanation of the evidence and information required to substantiate a claim of service connection for the cause of the veterans death based on his service-connected PTSD; and (3) an explanation of the evidence and information required to substantiate a claim of service-connection for the cause of the veterans death based on a condition not yet service connected.  

2.  Once all indicated development has been completed, the RO should readjudicate the appellants claim of service connection for the cause of the veterans death in light of all the evidence of record.  If the decision remains adverse to the appellant, she must be provided with an appropriate SSOC, as well as an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans Appeals

 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

·	Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950
You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420


 
VA FORM
OCT 2007 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See Veterans Benefits, Health Care, and Information Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 3403 (2006).  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing representation of claimants for veterans benefits in order to implement the provisions of the new law.  More information concerning the regulation changes and related matters can be obtained at http://www1.va.gov/OGC (click on Accreditation and Recognition of Service Organizations).

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the requirements of the new law, fee agreements must be filed with the VA Office of the General Counsel and not the Board.)

 
VA FORM
OCT 2007 	 4597	Page 2	SUPERSEDES VA FORM 4597, MAR 2005, WHICH WILL NOT BE USED	 

